Case: 14-12167   Date Filed: 02/12/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12167
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:13-cr-00050-MMH-JBT-1



UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,


                                  versus


DENNIS BURTON,
                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 12, 2015)

Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-12167    Date Filed: 02/12/2015   Page: 2 of 2


      Valarie Linnen, appointed counsel for Dennis Burton in this criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). In response, Burton

has raised several issues he contends are meritorious and moved for appointment

of new counsel and an extension of time in which to file his appellate brief. Our

independent review of the entire record reveals counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, Burton’s motions for appointment of counsel and an extension of

time are DENIED, and Burton’s conviction and sentence are AFFIRMED.




                                         2